 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDTaylor HospitalandLocal 1319,Laborers Interna-tionalUnion of North America,AFL-CIO.Case 4-CA-1361431March 1986DECISION AND ORDERBy MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 16 July 1985 Administrative Law JudgeJames J. O'Meara, Jr. issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a reply brief.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Order.We agree with the judge that the Respondentviolated Section 8(a)(5) of the Act by withdrawingrecognition from the Union in the context of its un-remedied unlawful discharge of employee LeolaBrown.We find it difficultto imagine a strongerstatementof the futility of collectivebargainingthan the message conveyed by the Respondent'sconduct during its 12-year history with the Union.The Union filed a representation petition in 1973.Itwas certified the following year. The Respond-ent litigated the certification in state and Federalcourt, culminating in an order to bargain with theUnion in January 1981. EmployeeBrown,a lead-ing unionsupportersince1973, was selected by herfellow employees to be the employee representa-tive on the Union's bargaining team.On the secondday of negotiations, the Respondent suspended andlaterdischarged Brown. The Board found thatBrown's discharge was motivated by her union ac-tivities and the Respondent's desire to remove herfrom the bargaining team, thus violating Section8(a)(3).TheBoard's decisionwas enforced by theCourt of Appeals for the Third Circuit.2We find that the Respondent's discharge of along-time leading union supporter and member ofthe Union's bargaining team at the outset of long-delayed contract negotiations was a most serious'The Respondent filed a reply brief to the General Counsel's beef inresponse to the Respondent's exceptions.The Board'sExecutive Secre-tary's office refused to accept the Respondent'sbrief,noting that theBoard'sRules and Regulationsdo not provide for thefilingof a replybeef to a reply brief, and that the Respondent did not advance sufficientreasons to warrant a departure from the Board's longstanding policy notto permit such filingsWe subsequently received from the General Coun-sel a motion to strike the Respondent's reply brief In view of the actionof the Executive Secretary's office, the General Counsel's motion ismoot2Taylor Hospital vNLRB,770 F 2d 1075 (1985)unfair labor practice. This unfair labor practice re-mained unremedied at the time the Respondentwithdrew recognition from the Union. We there-fore find that, in this context, the Respondent isprecluded from effectively relying on its asserteddoubt of the Union's majoritystatus.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Taylor Hos-pital,RidgleyPark,Pennsylvania, its officers,agents, successors,and assigns, shall take the actionset forth in the Order.William Slack, Esq.,andRudi Grueneberg, Esq.,for theGeneral Counsel.James Castagnera, Esq.,andJames R. Redeker, Esq.,forthe Respondent.William T. Josem, Esq.,for the Charging Party.DECISIONSTATEMENT OF THE CASEJAMES J. O'MEARA JR., Administrative Law Judge.The complaint in this case was issued on 22 June 1983and is based on a chargefiled on 29 March 1983 by theLaborersInternationalUnion of North America, AFL-CIO (the Union) against Taylor Hospital (the Respond-ent).The complaint charges that about March 14, 1983,and continuing thereafter, the Respondent has failed andrefused to bargain collectively with a representative ofits employees, the Union, by withdrawing its recognitionof the Union as the exclusive representative of Respond-ent's employees numbered within a specific bargainingunit in violation of Section 8(a)(1) and (5) of the Act.The Respondent denies that it is guilty of any violationof any part of the Act and affirmativelyalleges that itwithdrew recognition of the Union based on objectivegood-faith doubt concerning the Union's continued ma-jority status.This case was heard in Philadelphia, Pennsylvania, on17December 1984 and on 25-26 February 1985. Thepartieswere given an opportunity to present evidenceand argue their respective positions. At the terminationof the hearing, the parties waived oral arguments andhave filed briefs which have been received and duly con-sidered.Based on the evidence of record, including the testi-mony and demeanor of the witness, and in considerationof briefs filed by the parties, I make the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent, Taylor Hospital, is and has been atall times material herein a nonprofit corporation duly or-ganized under and existing by virtue of the laws of theCommonwealth of Pennsylvania, and for some time priorhereto has been engaged in providing medical and hospi-279 NLRB No. 6 TAYLOR HOSPITAL29tal care to patients at its facility known as its ChesterPikeDivision located at Ridgley Park, Pennsylvania.During the past year Respondent has, in the course andconduct of its business operations,had gross revenuesvaluedin excessof $100,000 and purchased and receivedgoods and materials valuedin excessof $50,000 directlyfrom outside the Commonwealth of Pennsylvania.Therefore, I find that Respondent is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act, and further that Respondent is ahealth care institutionwithin the meaning of Section2(14) of the Act.I further find that it will effectuate the policies of theAct to assert jurisdictionin this case.II.THE UNIONThe Union is, and has beenat all times material, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE RESPONDENT'S REFUSAL TO BARGAIN ANDITS WITHDRAWAL OF RECOGNITIONA. BackgroundPrior to the exercise of jurisdiction by the NationalLabor Relations Board in matters involving hospitals, theUnion on 15 October 1973 filed a petition for representa-tionwith the Pennsylvania Labor Relations Board(PLRB). During the course of the procedures conductedunder this petition, an election was held on17 January1974,which resulted in 48 votes being cast for theUnion, 42 votes for no representative, and 17 challengedballots.A resolution of the 17 challenged ballots by thePLRB resulted in the counting of 16 of the 17 chal-lenged ballots. Thus the result of the final tally of theelection was 63 votes for the Union and 43 votes for nounion representation. On 27 June 1974 the PLRB issueda "Nisi Order of Certification" certifying the Union asthe exclusive representative of the employees in the unit.Subsequently, the PLRB, after considering the excep-tions filed by Respondent, made the Nisi Order of Certi-fication absolute and final. On 18 September 1974 theRespondent filed its petition to set aside the order of thePLRB with the Court of Common Pleas of DelawareCounty, Pennsylvania. On 12 January 1976 the Court ofCommon Pleas of Delaware County dismissed the Re-spondent's petition to set aside the final order of thePLRB and ordered that the parties comply with the pro-visions of that order.On 9 February 1976 Respondent appealed this decisionto the Pennsylvania Commonwealth Court where on 27December 1977 the court affirmed the order of the Dela-ware County Court of Common Pleas. On 28 January1978 the Respondent filed a petition for the allowance ofappeal to the Supreme Court of Pennsylvania. This peti-tion was deniedon 14 July 1978. During the pendency ofthe Pennsylvania State Court proceedings in this case,the Union, on 23 September 1974, filed a charge askingtheNLRB to grant comity to the certification of thePLRB. The NLRB deferred action on the Union'scharge until the final decisionby thePennsylvania StateCourt. On 14 July 1978 the NLRB extended comity tothe certification by the PLRB and entered a bargainingorder against Respondent on 29 April 1980.1 The Re-spondent petitioned the U.S. District Court of Appealsfor the Third Circuit to review the order of the Board.The Board,in the sameproceeding, petitioned for en-forcement. On 15 January 1981 Respondent's petition forreview was denied and an order enforcing the Order ofthe NLRB was entered.2Thus, after the disposition of the several appeals takenby Respondent, UnionBusinessAgent Bernard Jackson,on 16 February 1981, requested bargaining negotiationswith Respondent to commence immediately. The Re-spondent recognized the Union as the exclusive collec-tive-bargaining representative of the employees in theunit and requested the Union to present its specific de-mands after which the Respondent would contact theUnion in order to set up dates for face-to-face negotia-tions.On 27 April the Union provided the Respondentwith its proposals and advised that Respondent's employ-ee Leola Brown would be the employee representative atthe face-to-face negotiations. On 12 June 1981 Respond-ent's attorney spoke to the Union confirming that negoti-ations would commence with sessions on 16 and 17 July1981.B. The Unlawful Labor PracticesThus, after 7 years and 3 months of litigation, the par-ties sat at the negotiation table.The union team wascomprisedof BusinessAgent Jackson, Wilburn, and em-ployee Leola Brown. Brown had been employed by Re-spondent since 1966 and was an avid union supporter.During the early union efforts, Brown solicited otheremployees to sign authorization cards. She distributedunion literature and exerted efforts to pursuade other em-ployees to vote union. During this time she was calledon to testify in support of the Union in various pieces oflitigation.She continued to act as a spokesperson forother employees and, in April 1981, she was elected astheir representative at the negotiating table. Thus, Brownwas an informed, knowledgeable, and effective memberof the union bargaining team at the face-to-face negotiat-ing sessionof 16 July.Since Brown was to be away from her station of em-ployment while participating in these negotiations, it wasnecessary that she be excused from her place of employ-ment at these times.At the end of the day of the 16 Julysession, the parties had discussion about Brown's attend-ance at the negotiating meeting which was scheduled forthe following day, 17 July. She was assured by Respond-ent's negotiating team which was comprised of Respond-ent's officers and attorney that she would not be requiredto report to work on the morning of 17 July and was au-thorized to attend the negotiating session to commerce at10 a.m. on 17 July. On the following day, Brown wasterminated from her employment when she failed toreport for work at the normal starting time and did notappear at the hospital until the commencement of thebargaining session of17 July.Brown's discharge was al-'Taylor Hospital,249 NLRB 137 (1980).2Taylor Hospital Y. NLRB,642 F 2d 444 (3d Cir. 1981) 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDleged to be a violation of theAct. Acomplaint was filedalleging violation and seeking an appropriate remedy.Taylor Hospital,272 NLRB 697(1984).Word of Brown'sdischarge spread quickly through the hospital.Brown re-ceived telephone calls regarding the incident from atleast 50 employees who questioned Brown about thereason for her discharge and the action being taken bythe Union to remedy it. The Respondent distributed toits employees a document which described the hospitalversion of the occurrence leading up to and resulting inthe discharge of Brown.In addition to filling a complaintwith the Board,the Union held a meeting of the unit em-ployees to explore the possibility of a strike in protest ofBrown's discharge.The meeting held on 31 July was at-tended by approximately 90 employees.Business AgentJackson was publically questioned about the action theUnion intended to take regarding Brown's discharge.Other propagation to its employees of Brown's dis-charge occurred when the Board's Regional Director re-fused to file a complaint on the Union's charge and dis-missed the charge.The dismissal letter was immediatelyposted by Respondent including a notice informing theemployees of the dismissal of the charge.The RegionalDirector's decision was appealed to the Board'sGeneralCounsel and the Regional Office was reversed. Thisnotice of reversal of the original decision in the Browncase was also notice to Respondent's employees by theposting of the General Counsel's decision The complaintagainstRespondentwas reissued in September 1982.After a hearing on the complaint it was recommendedthat the Board enter an order against Respondent requir-ing it to reinstate Brown,compensate her for backwages,and cease and desist from undertaking similarconduct in regard to Brown and other employees. In ad-dition to the positive acts required by the remedy againstRespondent fashioned by the Board,the Respondent wasrequired to post notice of the remedial actions requiredby the Board'sOrder.Respondent has appealed theBoard's decision and that appeal is now pending beforethe United States Court of Appeals for the Third Circuit.The Respondent has not taken any of the action requiredby the Board'sOrder nor has it informed its employeesof the Board's decision.Notwithstanding the lack of finality in regard to theunfair labor practice case of Leola Brown,the dischargeof Brown remained a topic of conversation in the hospi-tal for some time thereafter.Negotiations between theUnion and Respondent continued during the pendency ofBrown's litigation.Twelve negotiating sessionswereheld between 4 August 1981 and 24 January 1982 but noagreement had been reached as of 24 January 1982.On 21 January 1982 employee Richard Wheeler filed apetition seeking to decertify the Union as the collective-bargaining representative of Respondent's employees. Al-thoughWheeler withdrew his petition shortly after itwas filed,he filed a second decertification petition on 12March 1982.A hearing regarding the second petitionwas heldon 7 April1982 and Respondent informed thehearing that it had declined to bargain with the Unionduring the pendency of the petition. Even though Re-spondent had refused to bargain with the Union, it didcontact the Union before granting a wage increase inJuly 1982.$On 30September 1982 the Board issued itsdecision inDresser Industries,264 NLRB1088 (1982),holding that the mere existence of a decertification peti-tion did not suspend an employer's obligation to bargainwith an incoming union. In view of this recent holding,Respondent and the Union agreed to resume negotiationsessions and set the sessionfor 15March 1983.On 7 March 1983 employee Wheeler presented Re-spondent'spresident,W. Scot Murray, with a petitionsigned by 60 of the 135 employees in the unit represent-ed by the Union whichpetition indicatedthat the em-ployees no longer wished to be represented by theUnion.Murray,on receipt of this petition,indicated toWheeler that the 60 signatures to the petition did notcomprise an majority of the unit employees. A weeklater, on 14 March 1983,Wheeler presentedMurray withanother petition similar to that which he had previouslydelivered to Murray but signedby 75 of the135 employ-ees in the unit.On receipt of that petition by Murray, theRespondent informedthe Unionthat it no longer repre-sented a majority of its employees in the bargaining unitand that Respondent was withdrawing recognition of theUnion as the bargaining representative of the employees.Since that time,14March 1983, Respondent has refusedto recognize and bargainwith the Unionas the repre-sentative of the unit employees.IV. DISCUSSIONS AND CONCLUSIONSA. TheWithdrawal of RecognitionThe complaint charges that about 14 March 1983 Re-spondent withdrew its recognition of the Union as theexclusive bargaining representative of the employees in acertain described unit.By such withdrawal the GeneralCounsel contends that the Respondent has failed and re-fused, and continues to fail and to refuse,to bargain col-lectivelywith the Union and that such action comprisesan unfair labor practice in violation of Section 8(a)(1)and (5) of the Act.The Respondent,in answer to the complaint, affirma-tively alleges that it withdrew recognition of the Unionas the exclusive representative of the employees based onan objective good-faith doubt as to the Union's contin-ued majority status and, therefore,isnot violative ofSection 8(a)(1) and (5)of the Act.The issue,thus drawn, is whether or not the Respond-ent was legally justified in its withdrawal of recognitionand the attendant refusal to bargain withthe Union.The long-established principle applicable to such issuewas set forth inViking Lithographers,184 NLRB 139,139 (1970),where the Board held that:After thecertification year has run, an employermay lawfully withdraw recognition from an incum-bent union because of an asserted doubt of theunion's continued majority if its assertion of doubtis raised in a context free of unfair labor practices3The Union agreed to the Respondent's granting a wage increase toits employees and informed the employees of this fact The Respondentaccused the Union of taking credit for the wage increase when in fact itplayed no part TAYLOR HOSPITALand supported by a showing of objective consider-ations providing reasonable grounds for a belief thata majority of the employees no longer desire unionrepresentation.The Board clarified and delineated the basic principlesunder which an employer could question a union's ma-jority status. The Board inCelanese Corp. of America,95NLRB 664, 673 (1951), held:[T]he majority issue mustnothave been raised bythe employer in a context of illegal antiunion activi-ties,or other conduct by the employer aimed atcausing dissatisfaction from the union.It is clear that the unfair labor practice was not of such acharacter to affect either the union status,cause employ-ee dissatisfaction,or improperly affect the bargaining re-lationship itself, then the Respondent is not precludedfrom questioning the union'smajority status.However,the Respondent in this case has been found guilty of vio-lations of the Act and ordered to take certain remedialsteps designedto overcome the effects of its conduct. Aviolation of Section 8(a)(1) and (3) of the Act has beenfound and the action ordered by the Board, in the formof a remedy, has not been executedby theRespondent.Itmustbe determined whether the unfair labor practiceisof such a character to affect the union's status, causeemployee dissatisfaction, or improperly affect the bar-gaining relationship itself.I conclude that the nature andeffect, both patent and latent, of this unfair labor practicecreates an aura which permeates the employee-employerrelationship in an insidious manner and as such precludestheRespondent from withdrawing recognition of theUnion while this unfair labor practice remains unreme-died.C. The Unlawful Labor PracticeThe Board has found that the Respondent has commit-ted an unfair labor practice in that it unlawfully disci-plined and dischargedLeolaBrown in July 1981, in vio-lation of Section 8(a)(1) and (3) of the Act. The dis-charge of Brown was prior to the circulation of any em-ployee petition. The Board ordered the Respondent totake certain remedial steps in order to overcome the ef-fects of the unfair labor practice. The Respondent choseto appeal the order of the Board and the unfair laborpractice has not been remedied in full or in any part.Thus, it is necessary to address the issue of the characterand potential effect of the unlawful labor practice on theemployee/employer relationship and to determine if ithas caused employee disaffection which underlies the ob-jective indicia of the aura of antiunionism which is re-flected by the petition authored by the several employeesof Respondent. The discharge of a visible union support-er when unlawful goes to the "heart of the Act," is oneof the most flagrant means by which an employer candissuade employees from engaging in prounionactivity.Penn Color,261 NLRB 395 (1982), andApple TreeChev-rolet,237 NLRB 867 (1978). Brown was a visible andviable prounion employee. She was the leading union ad-herent in the bargaining unit.She was a vocal supporterof the union organizing effort since its inception.She had31testified in early proceedings in support of the Union andthroughout the 8-year campaign has stood out as themost prominent employee lending support to the unionorganizing effort. She was often the informal contact em-ployees in the unit had with the Union. She was fre-quently questioned by other employees about the statusof the Union's campaign. Such a posture was the reasonthe employees of the unit selected Brown as their repre-sentative on the union bargaining team which participat-ed in the negotiations of 15 and 17 July 1981. Brown'sparticipation in this face-to-face negotiation with the Re-spondent preceded the day on which she was disciplinedand subsequently discharged. The Board held that thedischarge of Brown under the circumstances existing wasevidence of union animus and was inherently distructiveof Leola Brown's rights under Section 7 of the Act. Spe-cifically, theBoard found that the Respondent's dis-charge of Leola Brown was an interference with the ex-ercise of her rights guaranteed by Section 7 of the Actand was an act of discrimination in regard to tenure ofemploymentaccomplished to discourage membership in theUnion and had the clear tendency to discourage other em-ployees from union participation.As the Board found inthat case, Leola Brown was an employee with tenure inexcess of 15 years. She was a better-than-satisfactory em-ployee who had earned good evaluations and advance-ment with the Respondent. The Respondent's dischargeof Brown was also complemented by the distribution ofnotice to employees giving the hospital's pretext for herdischarge but also clearly disclosing that the discharge ofBrown came as a result of her efforts to represent theunit employees at the bargaining session of 17 July 1981.Having deemed that this discharge was an unfair laborpractice, the Board tailored a course of action that wasdesigned to remedy the unfair, unbalancing effects of theunfair labor practice. Among other things, it ordered thereinstatementand payment of backpay to Leola Brown.The Respondent, true to its course of conduct for 7years, chose to appeal the Board's Order to the ThirdCircuit Court of Appeals, where this matter is now pend-ing.Thus the effect on the employee/employer relation-ship sired by the unfair labor practice comprising the dis-cipline and discharge of Leola Brown remains unreme-died and unabated and precludes the Respondent's with-drawal or recognitionof the Union while both objectiveand subjective criteria are conditioned by the unlawfulconduct of the Respondent.An employer may not avoidthe duty to bargain by demonstrating a loss of majoritystatus arising from its own unfair labor practices.D. The Respondent's CaseThe Respondent claims to have had a good-faith doubtof the Union's majority status at the time it withdrewrecognition. The Respondent bases this good-faith doubton its perception of five events which it contends sup-port its allegation of a good-faith doubt about the contin-ued majority among the employees of the unit. Thosefactors are:(1)Report from Respondent supervisor indicating thatfive or six employees had expressed dissatisfaction withthe Union. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) The decertification petition filed in March 1982.(3) Statements made at the7 April 1982 representationhearing indicating that a majority of the unit employeessupported the petition.(4) The Union's failure to request negotiations betweenMarch 1982 and January 1983.(5)The March 1983 petition indicating that over halfof the unit employees no longer desired union represen-tation.The event labeled as No. 1 above is insufficient to sup-port the Respondent's conclusion that the Union had lostitsmajority.A minority of the unit employees who ex-pressed a dissatisfaction with the Union is not sufficientto support the alleged good-faith doubt. The lack of zealfor the Union allegedly expressed to the Respondent'spresident,Murry, by his supervisors falls far short of thenumber considered necessary for significance.Saloon,Inc.,247 NLRB 1105, 1108 (1980).The decertification petition filed in March 1982 doesnot in itself destroy the presumption of continued majori-ty that the Union enjoys. Its relationship to the unreme-died unfair labor practice will be discussed below.The event labeled No. 3 above refers to a stipulationmade for limited purposes in a collateral hearing. It isargued that President Murry of the Respondent heardsuch a stipulation and concluded therefrom that it sup-ported his doubt about the continued majority among theemployees in the unit for the Union. The misinterpreta-tion of the legal effect of such a stipulation cannot be thegrounds or basis to justify his later action.The Respondent argues that the Union's failure to re-quest negotiations betweenMarch 1982 and January1983 supports its good-faith doubt of a loss of majorityby the Union. A decertification petition filed on 21 Janu-ary 1982, by a "substantial" number of employees ofTaylor Hospital, prompted the parties to abandon negoti-ationswhile that petition was pending. In January 1983the parties agreed that under the Board's rulings a merefiling of a decertification petition would not permit anemployer to withdrawfrom bargaining.SeeDresser In-dustries,264 NLRB 1088 (1982). Thus the Union's failureto request negotiations from January 1982 to January1983 is not support for the Respondent's allegedly good-faith or continued union majority.The fifth and final event allegedly supporting the Re-spondent's good-faith doubt comprises a petition filed inMarch 1983 indicating that slightly over half of the em-ployees in the unit who signed the petition no longer de-sired union representation. This event, and the evidenceestablishing its factuality, gives rise to the principal issuein this case and begs the question. A further detailed dis-cussion of this phase appears in the following section.E. Respondent'sOffer of ProofAs both parties agree,the issue of whether an employ-er has questioned a union's majority in good faith cannotbe resolved by resorting to any simple formula. It canonly be entered in the light of the totality of all the cir-cumstances involved in a particular case.Celanese Corp.of America,95 NLRB 664 (1951).As above stated, theissue before me is whether or not the Respondent haddischarged its burden of going forward with the evi-dence to establish that it had a good-faith doubt aboutthe continued existence of the union majority among itsunit employees.However,when an unremedied,unlaw-ful labor practice tends to interfere with the employee/-employer relationship by creating an attitude of dissatis-faction among its employees,evidence of that dissatisfac-tion is not probative of the issue and not admissible inevidence.The Respondent proffered such evidence froma majority of the employees within the unit.No purposeis served by establishing a negative union attitude amonga majority of Respondent's employees when it is deemedthat the unfair labor practice is of such character to havethe tendency to infect the employee with dissatisfactionwith the Union and from union participation.This tend-ency to infect the employee with union dissatisfactionwhich tendency arose from the unfair labor practice en-gaged in by the Respondent is reflected in the testimonywhich the Respondent proffered.The insidious immeas-urable impact on the employee colors the reasoning un-derlying the employee testimony regarding his state ofmind.Not only is the subjective state of mind of the em-ployee so affected,but the objective results of such stateof mind also is subject to distortion from the effects ofthe unfair labor practice.As stated inCelaneseCorp. ofAmerica,supra at 673:By its very nature the issue of whether an em-ployer has questioneda union'smajority in goodfaith cannot be resolved by resorting to any simpleformula.It can only be answered in light of the totali-ty of all the circumstances involved in a particularcase.But among such circumstances, two factorswould seem to be essential prequisites to any find-ing that the employer raise majority issues in goodfaith in cases in which a union had been certified.There must, first of all, have been somereasonablegrounds for believing that the union had lost its ma-jority statussince itscertification.And secondly,the majorityissuemustnothave been raised by theemployer ina context of illegalantiunionactivities, orother conduct by the employer aimed at causing disaf-fection fromthe union or indicating that in raising themajority issue the employer wasmerely seeking togain time in which to undermine the union. [Em-phasis added.]The secondessentialprerequisite required by Boardpolicy in such cases is absent in the case at bar. TheBoard has found the Respondent had committed anunfair labor act in the discharge and discipline of LeolaBrown. The Board ordered the Respondent to take cer-tain remedialstepswhich it has failed to do as of thisdate. The nature and character of the unlawful labor actperpetrated by the Respondent has the immeasurableeffect of causing disaffection from the Union among Re-spondent's employees. The effect of the unfair laborpractice can be expected to surface in both objective andsubjective reflections. I am thus compelled to find thattheRespondent had not raised the issue of majoritystatus of the Union in good faith and that its withdrawalof recognition of the Union and the attendant refusal tobargain constitutes a violation of Section 8(a)(1) and (5). TAYLOR HOSPITAL33V. REMEDYHaving found that the Respondent withdrew its recog-nition of the Union as the exclusive collective-bargainingrepresentative of its employees within the appropriatebargaining unit and has thus refused to bargain with thatUnion, in violation of Section 8(a)(1) and (5) of the Act,I shall order the Respondent to cease and desist frominterfering with,restraining,or coercing its employees inany like or related manner with respect to the rightsguaranteed to them by Section 7 of the Act. Respondentshall be further ordered to affirmatively recognize and,on request,bargain collectively with the Union as the ex-clusive bargaining representative of the employees in theappropriateunit and,ifan understanding is reached,embody suchunderstanding within a signed agreementand to post at its Reading Park,Pennsylvania facilitycopies of the attached notice all pursuant to the orderfollowing.CONCLUSIONS OF LAW1.TaylorHospital is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7)and, further,is a health care institution within the mean-ing of Section 2(14) of the Act.2.Local 1319, LaborersInternationalUnion of NorthAmerica,AFL-CIO isa labor organization within themeaning of Section 2(5) of the Act.3.TaylorHospital has withdrawn recognition of theUnion as the exclusive representative of certain bargain-ing unit employees and has refused to bargain with theUnion on and since 14 March 1983 in violation of Sec-tion 8(a)(1) and(5) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed4ORDERThe Respondent, Taylor Hospital, Ridgley Park, Penn-sylvania,its officers,agents,successors, and assigns, shall1.Cease and desist from(a) Refusing to recognize and bargain with Local 1319,Laborers'InternationalUnion of North America, AFL-CIO, as the exclusive bargaining representative of its em-ployees within the appropriate bargaining unit describedbelow with regard to wages, hours, working conditions,and other terms and conditions of employment:All employees of the dietary department,mainte-nance department, housekeeping department, cen-tral supply department, which is now known as thematerialsmanagement department, including thecart technicians and messengers,orderly depart-ment,nurses aides and transporters but excludingmanagement level employees,supervisors, first levelsupervisors,confidential employees and guards asdefined in the Act.* If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and, on request,bargain collectivelywith Local 1319, Laborers'InternationalUnion of NorthAmerica, AFL-CIO, as described above, with regard toemployees'wages,hours,working conditions,and otherterms and conditions of their employment and, if an un-derstanding is reached,embody such understanding in asigned agreement.(b) Post at its Ridley Park, Pennsylvania facility copiesof the attached notice marked "Appendix."5 Copies ofthe notice, on forms provided by the Regional Directorfor Region 4, after being signed by the Respondent's au-thorized representative,shall be postedby theRespond-ent immediately upon receipt and maintainedfor 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be takenby theRespondent to ensurethat the notices are not altered,defaced,or covered byany other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.6 If thisOrder isenforcedby a judgmentof a United States court ofappeals, the words in the notice reading "Postedby Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.The Act gives employees the following rights.To engage in self-organizationTo form, join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse to bargain collectively on requestconcerning rates of pay, wages, hours of employment, orother terms and conditions of employment with Local1319,Laborers' International Union of North America,AFL-CIO theexclusive representative of its employeesin the following appropriate unit: 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees of the dietarydepartment,mainte-nance department,housekeeping department, cen-tral supply department,whichis now known as thematerialsmanagement department,including thecart technicians and messengers,orderly depart-ment,nurses aides and transporters but excludingmanagement level employees,supervisors,first levelsupervisors,confidential employees and guards asdefined in the Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou bySection7 of the Act.WE WILL recognize and bargaincollectively, on re-quest,with Local1319, Laborers' International Union ofNorth America,AFL-CIOas the exclusive bargainingrepresentative of our employees within the appropriatebargaining unitdescribedabove,with regard to theirwages, hours,working conditions,and other terms andconditions of their employment and, if an understandingisreached,we will embody such understanding in asigned agreement.TAYLORHOSPITAL